Stiles, J.
(dissenting). — I cannot assent to the conclusions of the majority in this case, because I do not find in the facts any evidence of a present intention in the mind of either party to the deed that it should be delivered, or have any other treatment than to be left lying in the desk of the appellant until his convenience should serve to execute the mortgage, with which was to go the payment of the balance of the purchase money. Between ordinary persons, perhaps, the circumstances would require the decision made in this case. But the parties here are attorney and clients, and the evidence shows, without contradiction, that the means used to overcome the disinclination of Mrs. Richmond to leave the deed in appellant’s office was the declaration of her husband that it was “strange if he couldn’t trust his lawyer until the next week.” I cannot but regard the recording of the deed as an afterthought, conceived to aid appellant in securing a hold on the land of respondent, for the purpose of enforcing his claim for attorney’s fees as an offset to the cash payment agreed upon; and, as between attorney and client, the court should not let any question of technical delivery stand in the way of placing the parties in statu quo, when it is confessed that no part of the consideration has been paid, and there is nothing but a bare lien to resort to.
Dunbar, J., concurs.